—In a proceeding pursuant to CPLR article 78 to review determination of the Town of Hempstead, dated February 27, 1992, which terminated the petitioner’s employment as a Laborer II in the Department of Highways of the Town of North Hemp-stead, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Becker, J.), dated October 14, 1992, which dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
We agree with the Town’s position that a public employer may abolish a civil service position for the purpose of economy or efficiency as long as the position is not abolished as a *485subterfuge to avoid statutory protection afforded civil servants before they are discharged (see, Matter of Aldazabal v Carey, 44 NY2d 787; Matter of Bianco v Pitts, 200 AD2d 741). Here, the Supreme Court correctly determined that the petitioner failed to sustain his burden of proving that his position was abolished in bad faith (see, Matter of O’Donnell v Kirby, 112 AD2d 936).
We have examined the petitioner’s remaining contentions and find them to be without merit. Thompson, J. P., Balletta, Krausman and Florio, JJ., concur.